Citation Nr: 1034504	
Decision Date: 09/14/10    Archive Date: 09/21/10	

DOCKET NO.  08-03 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee 
disability. 

3.  Whether new and material evidence has been received to open a 
claim of entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to 
February 1977.  He also had periods of service with the Texas 
Army National Guard until 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the VARO in Waco, Texas.  A 
September 2006 rating decision denied service connection for a 
bilateral knee disability and for a low back disorder.  Lay 
statements were received from the Veteran's wife, a friend, and a 
brother along with a communication from him received in January 
2007 at which time he stated that he wanted to "reopen my claim" 
for "lumbosacral strain and limitation of knee."  The lay 
statements with regard to the knees are considered new and 
material and the Board will consider the issues with regard to 
the knees on a de novo basis.  

With regard to the back, however, two of the lay statements make 
no reference to the back and the other statement makes only a 
very broad reference to the back.  Accordingly, the issue with 
regard to the back will be treated as whether new and material 
evidence has been received to reopen a previously denied claim of 
entitlement to service connection for a back disability.  See 
38 C.F.R. § 3.400(q) (2009).

The Board observes that, in a September 2006 rating decision, the 
RO denied the Veteran's claim of service connection for a chronic 
low back disability.  The Veteran did not appeal this decision, 
and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issue of whether new and material evidence has 
been received to reopen a claim of service connection for a 
chronic low back disability is as stated on the title page.  
Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has been 
received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim should 
be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).


FINDINGS OF FACT

1.  The competent medical evidence shows that any current right 
knee disability is not related to active service.

2.  The competent medical evidence shows that any current left 
knee disability is not related to active service.

3.  By rating decision dated in September 2006, in pertinent 
part, service connection for a low back disability was denied.

4.  Evidence received since the September 2006 rating decision 
denying service connection for a low back disability does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating it. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  As new and material evidence has not been received, the claim 
for service connection for a low back disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp 2009)) imposes obligations on VA in terms of its 
duties to notify and assist claims in developing claims.  

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria for effective 
date provisions that are pertinent to a claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

By letter dated in June 2006, the Veteran was informed what was 
needed from him and what VA would do to develop his claims.  He 
was told what the evidence had to show to support his claim for 
service connection and he was informed about the rating criteria 
and effective date provisions pertinent to the claims.  

With regard to new and material claims, however, he was not 
provided with the basis of the denial of the claim that had been 
previously denied as required by Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006).  The Supreme Court has determined that a court 
shall take due account of the rule of prejudicial error, however.  
The Supreme Court in essence held that--except for cases in which 
VA has failed to meet the first requirements of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information and 
evidence necessary to substantiate the claim--the burden of 
proving harmful error must rest with the party raising the issue, 
the Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encourages abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).

The Board finds that the VA's error with regard to this matter is 
harmless and without prejudice to the Veteran.  This is because, 
notwithstanding the error, the claim was readjudicated by VA.  VA 
issued a statement of the case in January 2008 and that notified 
the Veteran of the actions taken and the evidence obtained or 
received.  As such, the Veteran was afforded due process of law.  
He has not been deprived of information needed to substantiate 
his claim and the very purpose of the VCAA notice has not been 
frustrated by the error here.  Also, the Board notes that the 
Veteran has been represented throughout his appeal by an 
accredited Veterans' Service Organization.   Further, Social 
Security records, as well as service treatment records, have been 
associated with the claims file.  

Reviewing the evidence in the case, the Board believes that a 
remand solely for Kent notice would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that 
strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing  to the claimant 
are to be avoided).  

VA also has satisfied its duty to assist the Veteran under the 
provisions of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

The Board notes that the Veteran was not scheduled for a VA 
examination to determine whether he has knee and back 
disabilities related to service.  Pursuant to 38 C.F.R. 
§ 3.159(c)(4), VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim but (1) contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) establishes 
that the Veteran suffered an event, injury, or disease in 
service; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service.  The third part can be satisfied by competent 
evidence showing post service treatment for a condition or other 
possible association with military service.  

With regard to the claims on appeal, although the Veteran 
contends that he has knee disabilities and a back disorder 
related to service, there is no report of or finding of a 
pertinent event, injury, or disease during his active service.  
Moreover, there is no competent evidence of record (other than 
the Veteran's lay assertions and those of a friend and relatives) 
showing that he has knee and back disabilities that might be 
related to his active duty service.  Although he has asserted 
that he had an injury in service which is responsible for his 
current back and knee problems, the Board notes that his lay 
statements alone are not competent evidence to support a finding 
on a medical question, such as diagnosis or etiology, requiring 
special experience or special knowledge.  Thus, a VA examination 
is not warranted.  

The Board further notes that it has made every effort to obtain 
medical documentation in support of the Veteran's claims.  The 
Social Security Administration has provided records of its award 
of benefits to the Veteran.  Although the Veteran requested a 
Board hearing, he failed to report for this hearing when it was 
scheduled in July 2010.  Thus, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2009).  

In view of the foregoing, the Board finds VA has satisfied its 
duty to assist the Veteran in the development of his claims.  It 
appears that all obtainable evidence identified by the Veteran 
relative to the claims has been obtained and associated with the 
claims file, and neither he nor his representative has identified 
any other pertinent evidence not already of record which would be 
needed to be reviewed for a fair disposition of the appeal.  The 
Board concludes that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to notify and assist him 
in the development of his claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases such as arthritis may be presumed to 
have been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
service.  38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence of aggravation of a disease or 
injury; and (3) a nexus between the claimed inservice disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

Bilateral Knee Disabilities

A review of the available service treatment records reflects that 
at the time of enlistment examination for the National Guard in 
August 1976, the Veteran stated he was in good health and he 
indicated he had no health problems whatsoever.  Clinical 
examination at that time was entirely normal.  

At the time of periodic examination in July 1980, the Veteran 
stated that to the best of his knowledge and belief there had 
been no change in his mental or physical condition since his last 
physical examination.  He indicated he had no health complaints 
whatsoever.  Again, clinical examination was entirely normal.  

The post service medical evidence includes the report of private 
hospitalization of the Veteran in February 2005 with a history of 
hypertension and headaches.  It was eventually determined that 
the Veteran had sustained a right cerebellar cerebrovascular 
accident.  Physical examination during hospitalization was 
without reference to complaints or findings indicative of the 
presence of knee or back disabilities.  

Received in January 2007 was a statement from the Veteran's 
brother in which he recalled that in 1976 the Veteran "came home 
on a set of crutches during exercise in basic training he had to 
finish basic training with a bad leg and on some crutches."

Another statement dated that month was from a friend of the 
Veteran who recalled that when the Veteran came out of basic 
training, "his knee was real swollen and he could not walk on it.  
He told me he had got hurt in basic training."  

Also received in January 2007 was a statement dated that month 
from the Veteran's wife.  She recalled that when he returned home 
in 1976, he "came home on some crutches saying he had got hurt in 
basic training and still has problems right now with his right 
kneecap and his back.  He finished basic training on a set of 
crutches."  

The Veteran himself, in a March 2007 statement, stated that on 
"February 28, 1976," he went to the dispensary at Fort Jackson.  
He recalled this was "for my leg condition."  

Additional evidence of record includes reports of medical 
treatment and evaluation of the Veteran for various purposes, 
primarily involving treatment following a stroke in early 2005.  
The records contain no reference to the back problems that might 
be related to the Veteran's military service.

In its decision, the Board has considered all lay and medical 
evidence as they pertain to the issues for consideration.  
38 U.S.C.A. § 7104(a) (decisions of the Board shall be based on 
the entire record in the proceeding and upon consideration of all 
evidence and material of record); 38 U.S.C.A. § 5107(b) (VA shall 
consider all information and lay and medical evidence of record 
in a case); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67-74 (1997); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (although interest may affect the 
credibility of testimony, it does not affect competency to 
testify).

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) 
(when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation).

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is not accompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr v. Nicholson, 21 Vet. App. 303 
(2007) ("the Board may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for the 
relevant condition symptoms").

In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
various statements of record, the Veteran has asserted that he 
has had bilateral knee and back problems since service.  He 
claims that he used crutches at the time of his discharge from 
his four months of active service.  

The Board finds that the Veteran's assertion of problems with the 
knees and back since service, while competent, is not credible.  
The Veteran's only recently reported history of continued 
symptoms of knee and back problems since active service is 
inconsistent with the contemporaneous lay and medical evidence of 
record.  For example, in a March 2007 statement, the Veteran gave 
a specific date of February 28, 1976, when he was seen at a 
dispensary at Fort Jackson for his "leg condition."  The 
Veteran's service personnel records disclose that he did not 
begin active service until October 1976, several months after he 
allegedly was seen for in-service treatment of a leg condition.  
When he was seen for enlistment examination in August 1976, he 
stated he was in good health and he expressed no complaints 
indicative of any knee problems he might have been experiencing.  
The Veteran has referred to using crutches when he finished his 
training and he has submitted statements from others, including 
his wife and his brother, that he "came home on some crutches."  
Those statements are not credible in the face of the periodic 
examination the Veteran was afforded in July 1980.  At that 
examination, the Veteran indicated that there had been no changes 
in mental or physical condition since his last physical and 
expressed no current complaints whatsoever.  He specifically 
indicated that he had not experienced and was not experiencing 
"broken bones."  Physical examination of the Veteran at that 
time was entirely unremarkable.  The Board finds the evidence 
contemporaneous to service more probative than the more recent 
statements by the Veteran and others.  The Veteran's history of 
no symptoms at the time of service separation examination is more 
contemporaneous with service and is of more probative value than 
the more recent assertions made many, many years after service 
separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) 
(upholding a Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology"; 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding 
Board decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to a subsequent 
assertion years later).  

Additionally, the post service medical evidence does not reflect 
complaints or treatment related to the knees or the back for 
years following active service.  The Board notes that evidence of 
a prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The Board notes that when the Veteran first 
was seen for complaints involving a stroke, he did not refer to 
complaints regarding the knees or the back.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (holding that lay statements found in 
medical records while medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).  In view of the 
foregoing, the Board concludes that the weight of the lay and 
medical evidence is against a finding of continuity of symptoms 
since service separation.  The Veteran also has not identified or 
submitted any competent evidence, to include a nexus opinion, 
relating bilateral knee disabilities to active service.  None of 
the Veteran's post-service treating physicians have related his 
bilateral knee disabilities to active service.  Thus, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of service connection for bilateral knee 
disabilities.

Low Back Disability

Service connection for a low back disability was denied in a 
September 2006 rating decision.  In a communication received in 
January 2007, the Veteran expressed a desire to reopen his claim 
for service connection for a back disability.  If new and 
material evidence is received with respect to a claim which has 
been disallowed, the claim will be reopened, and if so reopened, 
the claim will be reviewed on a de novo basis.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In considering whether there is 
"new and material evidence," all evidence submitted since the 
last prior final decision must be considered.  

Evidence of record at the time of the September 2006 rating 
decision includes service treatment records, particularly the 
report of enlistment examination in August 1976 and the report of 
periodic examination in July 1980.  At neither time did the 
Veteran refer to any difficulties whatsoever involving the lower 
back.  Clinical evaluation on each occasion revealed a normal 
back.  Also of record were private medical reports pertaining to 
treatment and evaluation of the Veteran for a stroke he sustained 
in the mid-2000's, a time many years following service 
separation.  Those records contain no reference to any back 
difficulties the Veteran was experiencing.  

Evidence received since the last final decision in September 2006 
includes statements from the Veteran's brother, his wife, and a 
friend.  Only the wife's statement refers to the back and it only 
refers to current difficulties the Veteran was experiencing.  
Therefore, the newly submitted lay statements do not connect any 
current back difficulties to any problems the Veteran had in 
service.  The Veteran himself is not competent to relate any 
current back disability to any problems he had in service; such a 
determination requires medical evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a lay person is competent to identify the 
medical condition, (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

There is essentially no new competent medical evidence which 
relates any current back disability to service.  Thus, when 
considered with the previous evidence of record, the new evidence 
does not raise a reasonable possibility of substantiating a 
claim.  Hence, the Board finds that new and material evidence has 
not been presented with regard to the claim of service connection 
for low back disability, and this claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

Entitlement to service connection for a left knee disability is 
denied.

Entitlement to service connection for a right knee disability is 
denied.  

As new and material evidence has not been received, the 
previously denied claim of service connection for a low back 
disability is not reopened.  



	                        
____________________________________________
	MICHAEL T. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


